Citation Nr: 1212341	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-38 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation in excess of 30 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to service connection for substance abuse as secondary to the Veteran's service-connected posttraumatic stress disorder has been raised by the record.  As this issue has not been developed for appellate review, it is referred to the RO for appropriate disposition. 


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that bilateral hearing loss is not related to the Veteran's active duty service. 

2.  The competent and probative evidence of record demonstrates that tinnitus is related to the Veteran's active duty service.

3.  Manifestations of the Veteran's posttraumatic stress disorder include sleep impairment, nightmares, irritability, chronic depression, chronic anxiety, hopelessness, hypervigilance, passive suicidal ideation, neglect of personal appearance and hygiene, short-term memory impairment, explosive temper, paranoia, intrusive thoughts, and obsessional rituals that result in difficulty in adapting to stressful situations, to include work, and the inability to establish effective relationships outside of his wife and grandson.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for a disability evaluation of 70 percent for posttraumatic stress disorder, but no more, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the initial adjudications, letters dated in October 2007, January 2008, and October 2009 satisfied the duty to notify provisions.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

The Veteran's service treatment records and VA medical treatment records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  

II.  Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He attributes his current bilateral hearing loss and tinnitus to acoustic trauma during service.  Specifically, he alleges that he was exposed to acoustic trauma from rocket-propelled grenades, rockets, and automatic weapons with no hearing protection.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Historically, the Veteran served on active duty from July 1970 to December 1973. His report of separation, DD 214, lists his in-service military occupational specialty as a light weapons infantryman.  His DD 214 also reflects that he was awarded a National Defense Service Medal, a Vietnam Campaign Medal with 60 Device, a Vietnam Service Medal with 3 Bronze Stars, and a Combat Infantryman's Badge. 

The Veteran's enlistment examination was conducted in June 1970.  Upon audiological evaluation, puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
N/A
15
LEFT
-5
-5
10
N/A
5

The enlistment examination report concluded that the Veteran was qualified for induction, and his ears were within normal limits.  In a June 1970 report of medical history, the Veteran denied a history of ear, nose, or throat trouble; running ears; and hearing loss. 

The Veteran's service treatment records are completely silent as to any complaints or findings of hearing loss or tinnitus.  The Veteran's separation examination was conducted in March 1971, and reflects that the Veteran's ears were normal.  Upon audiological evaluation, puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
N/A
0
LEFT
0
0
0
N/A
0

The separation examination indicated that the Veteran was qualified for separation and that his ears were within normal limits.  In an August 1973 Report of Medical History, the Veteran denied a history of ear, nose, or throat trouble; and hearing loss. 

Post-service records show VA treatment for hearing loss.  An August 2003 audiological evaluation indicated that his right ear hearing was within normal limits, while his left ear hearing was within normal limits, with the exception of the 6000 Hertz frequency.  Audiological evaluations dated in December 2004 and October 2005 indicated normal hearing, bilaterally.  An October 2006 audiological evaluation reported that the Veteran did not notice any changes in his hearing since the prior evaluation, although he reported intermittent tinnitus in both ears.  His right ear hearing was within normal limits.  His left ear hearing was within normal limits, with the exception of a mild loss between the 6000 and 8000 Hertz frequencies.  The audiologist concluded that the hearing loss was most likely noise induced because the Veteran reported a lot of time spent hunting.  A November 2006 audiology evaluation indicated that his right ear hearing was within normal limits (with a 100 percent word recognition score), while his left ear hearing loss was within normal limits with the exception of mild sensorineural hearing loss from 6000 to 8000 Hertz (with a 96 percent word recognition score). 

The Veteran was afforded an auditory brainstem response evaluation in November 2006, at which time all absolute wave latencies were within normal limits for the right ear, while "Wave V absolute wave latency was delayed for the left ear.  All interpeak wave latencies" were within normal limits, bilaterally.  The examiner stated that the test results did not suggest any retrocochlear pathology.  A September 2007 audiological evaluation indicated that the Veteran reported a constant ringing in his ears since his last evaluation.  His right ear hearing was within normal limits, while his left ear hearing was within normal limits from 250 Hertz to 4000 Hertz, to a moderate high frequency sensorineural hearing loss.  

The Veteran filed his claim for entitlement to service connection for bilateral hearing loss in October 2007.  He filed his claim for entitlement to service connection for tinnitus in December 2007, indicating that his ears began ringing after his first firefight in service, but that he eventually got used to the ringing.  

The Veteran was afforded a VA audiological examination in May 2008.  The Veteran complained of ringing and hearing loss in his left ear which began approximately 10 years prior and gradually got worse.  He described his situation of greatest difficulty as "group situations."  He reported in-service acoustic trauma with and without hearing protection, including exposure to heavy machine guns, light machine guns, grenade launchers, and rockets.  He also delivered live rounds to the firing range upon his return from Vietnam.  He reported occupational noise exposure as a driver of VA trucks and buses for 25 years.  Lastly, he reported recreational noise exposure in the form of target practice with the use of hearing protection.  Upon audiological evaluation, puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
10
LEFT
20
30
20
20
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  Otoscopy showed the tympanic membranes and ear canals to be intact, bilaterally.  Significantly, the Veteran's impaired hearing is considered a disability for VA purposes because his bilateral speech recognition scores using the Maryland CNC Test are less than 94 percent.  

After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination of the Veteran, the VA examiner concluded that the Veteran's hearing loss was not likely to have been associated with noise exposure because

[I]f veteran had experienced noise induced hearing loss, some hearing loss at 4000 [Hertz frequency] would had been expected. . . .  Veteran's hearing at 4000 [Hertz frequency] had been normal at the time of discharge and is still borderline.  With respect to tinnitus, veteran states that he noticed tinnitus in left ear one year ago after an auditory test . . . it is less likely than not that veteran's hearing loss and tinnitus in the right ear were caused or a result of military noise exposure.

The Board finds that the evidence of record does not support a finding of service connection for bilateral hearing loss, although it does support a finding of service connection for tinnitus.  Current diagnoses of bilateral hearing loss and tinnitus are of record.  38 C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Bilateral hearing loss was not diagnosed within one year of service discharge.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, the Veteran's service personnel records reveal that he had combat service, as he was awarded the Combat Infantryman's Badge.  See 38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).  The Veteran submitted statements contending that he was exposed to acoustic trauma during service from rocket-propelled grenades, rockets, and automatic weapons without the use of hearing protection.  Because the Veteran had combat service and the evidence of record is consistent with his statements, his lay statements are accepted as satisfactory evidence of in-service acoustic trauma.  See Hickson, 12 Vet. App. at 253 (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury). 

With respect to tinnitus, the May 2008 VA examiner opined that tinnitus was "less likely than not" caused by or a result of military noise exposure because the Veteran stated that he noticed tinnitus in his left ear approximately one year prior to the May 2008 examination.  However, in correspondence dated in December 2007, the Veteran stated that his ears began ringing in service following his first fire fight.  

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  Here, the Board finds that the Veteran's statements are competent and credible evidence to establish that he began experiencing tinnitus in service.  As there is also a current diagnosis of tinnitus and competent and credible evidence of in-service acoustic trauma, entitlement to service connection for tinnitus is warranted.

However, the remaining evidence of record does not support a nexus between any in-service noise exposure or in-service acoustic injury and the current bilateral hearing loss.  Hickson, 12 Vet. App. at 253 (holding that service connection requires medical evidence of a nexus between the claimed in-service disease or injury and the current disability); see also Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record). 

In this case, the Board affords more weight to the opinion provided by the May 2008 VA examiner, because it was made in conjunction with consideration of the Veteran's entire claims file, including his in-service and post-service medical records, his statements regarding the onset of his symptoms, and a physical examination.  In addition, the May 2008 VA examiner provided sufficient supporting rationale for the opinion that the Veteran's bilateral hearing loss is not related to service.  As noted above, the examiner indicated that if the Veteran had experienced noise-induced hearing loss, hearing loss at the 4000 Hertz frequency would have been expected; however, the Veteran's hearing at the 4000 Hertz frequency had been normal at the time of discharge and was still borderline in the present.  

Additionally, although the Veteran's statements are competent evidence of what symptoms of bilateral hearing loss that he experienced since service discharge, his statements are not competent evidence to establish a complex medical opinion regarding the etiology of his current bilateral hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Further, there is no medical or lay evidence of continuity of symptomatology for bilateral hearing loss since service discharge.  Accordingly, as the medical evidence of record indicates that the Veteran's bilateral hearing loss is not related to service, service connection for bilateral hearing loss is not warranted. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

III.  Increased Rating For Posttraumatic Stress Disorder

The Veteran also seeks an evaluation in excess of 30 percent for his posttraumatic stress disorder (PTSD).  His current claim for an increased rating was received by VA in October 2009.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

In his October 2009 claim for an increased evaluation, the Veteran indicated that he was experiencing increased anger and difficulty dealing with others in society.  He further reported that when fireworks go off he goes into the woods where he cannot hear or see the explosions.  

An April 2009 VA treatment note indicated that the Veteran's sleep was poor and that his mood and affect were depressed and angry.  He did not experience delusions or hallucinations, but his nightmares were bothering him.  He denied any suicidal ideation.  He was alert and oriented as to person, time, and place, with good concentration.  The physician assigned him a Global Assessment of Functioning (GAF) score of 45, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).  

An August 2009 VA treatment note indicated that the Veteran started working on a part-time basis as a welder in a small store.  He reported consuming one case of beer weekly and 10 marijuana joints daily.  The Veteran reported sleep disturbance, nightmares, and hypervigilance.  He exhibited a disheveled appearance.  

An October 2009 VA treatment note indicated that the Veteran physically assaulted his neighbor.  He was building a bunker on his property and still working as a part-time welder and metal fabricator.  He reported consuming six beers and approximately 10 marijuana joints per day.  He denied and suicidal or homicidal ideation, and indicated that he no longer experienced nightmares and was sleeping better.  

The Veteran was afforded a VA PTSD examination in November 2009.  Upon examination, the Veteran was "very" disheveled and had not showered in at least a week.  The examiner indicated that he was at the level of a "homeless hobo" in his dress and grooming standards.  The examiner estimated that he experienced intermittent nightmares approximately once per week, and that he had chronic depression and nightly sleeping problems, both moderate in degree.  The Veteran also had an intermittent explosive personality.  At the time, the Veteran was employed as a welder at a small metal shop and indicated that he could not handle fulltime work because of his problems with authority figures and explosive personality.  He indicated that he had no relationships with anyone, and that he went off into the woods by himself as an activity and/or leisure pursuit.  The examiner indicated that the Veteran was very paranoid, and that he canvassed around his home with electric fences and guard dogs to ensure his safety.  There was no impairment of thought process or communication.  The examiner noted that his unkempt, slovenly-dressed appearance and eccentric personality interfered with his ability to work in a decent-paying job or to be involved socially with others.  The Veteran did not report hallucinations, suicidal ideation, homicidal ideation, inappropriate behavior, or obsessive or ritualistic behavior.  However, he was unable to maintain minimal personal hygiene.  He was oriented as to person, place, and time.  He exhibited a moderate, chronic impairment of short-term memory.  He did not exhibit any irrelevant, illogical, or obscure speech patterns, nor did he have panic attacks.  He exhibited chronic, moderate-to-severe depression and was so pessimistic that he could not "move forward."  He also exhibited chronic, moderate-to-severe anxiety to the point of being paranoid about his surroundings and other people.  The Veteran also had daily, moderate-to-severe sleep impairment and was irritable, depressed, and edgy all day due to not getting a full night's rest.  The Veteran reported drinking one case of beer per week and smoking 10 marijuana joints per day.  The examiner opined that this alcohol and marijuana abuse appeared more likely than not due to the traumatic events in Vietnam.  The examiner also indicated that the Veteran avoided thoughts, feelings, or conversations associated with his in-service stressors, had a feelings of detachment or estrangement from others, had a sense of a foreshortened future, exhibited persistent symptoms of increased arousal, difficulty staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner assigned the Veteran a GAF score of 40, indicative of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  DSM-IV at 46-47.  The examiner concluded that the Veteran continued to get progressively worse in his functional level, and that his ability to cope with his PTSD symptoms and other developments in his life had lessened.  The examiner indicated that the Veteran could not hold down a fulltime job aside from working a few hours.  His anxiety and paranoia prevented him from establishing any meaningful relationships outside his immediate family.

A March 2010 VA treatment note indicated that the Veteran now worked on a fulltime basis as a welder, but his anger problems necessitated that he "reign himself in" so he did not attack his boss.  The Veteran reported feeling suicidal and hopeless.  He further reported drinking six beers and approximately six to 10 marijuana joints per day.  His mood and affect were abnormal, although his speech was regular in rate, rhythm, and volume.  He was relevant and goal directed, although his eye contact was poor.  He reported no delusions or hallucinations.  He was alert and oriented as to person, time, and place, with good concentration.  The examiner assigned a GAF score of 50, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  DSM-IV at 46-47.  

In a March 2010 VA behavioral health specialist note, the Veteran reported that his PTSD medications were not working, and justified his alcohol consumption and marijuana use as self medication to treat his psychiatric symptoms.  He denied any concrete plans to hurt himself or others.  The Veteran reported staying in his bunker and not trusting anyone but his spouse.  He was trembling at the time of the session, and explained that he was always uncomfortable when away from home.  

An April 2010 VA treatment note indicated that the Veteran appeared very agitated, and reported problems with sleep, intrusive thoughts, passive suicidal ideation, and feelings of hopelessness and helplessness.  He still reported consuming about six beers and six to 10 marijuana joints per day, and the physician explained that he could not be given medications to adequately treat his symptoms if he continued to abuse drugs.  The Veteran did not report delusions or hallucinations, and he was alert and oriented as to person, place, and time, with good concentration.  The physician assessed a GAF score of 45, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  DSM-IV at 46-47.  

An April 2010 VA mental health initial evaluation note indicated that the Veteran had many thoughts of killing himself but never had suicidal intent.  He experienced suicidal thoughts mostly in the past year because he thought no one could help him and because he believed his family might be better off without him.  He continued to consume approximately six beers and six to 10 marijuana joints per day.  The Veteran reported difficulty sleeping.  His was very nervous and his knees were in constant motion during his session.  He reported that he still lived with his spouse of 33 years and worked regularly as a welder and metal fabricator, although he reported conflicts with his coworkers.  Upon mental status examination, the Veteran was alert and oriented as well as appropriately groomed and dressed.  His speech was of normal rate, rhythm, and volume.  His mood was depressed and anxious, with congruent affect.  He denied any hallucinations or delusions.  His thought process was logical, organized, and sequential.  However, the Veteran was hypervigilant and worried excessively about the potential for his living space to be intruded upon.  He admitted to often having suicidal thoughts, but denied any intention or plan to kill himself.  His insight was good and his judgment was fair.  The Veteran reported impairment in his short-term memory.  The psychologist assigned him a GAF score of 50, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  DSM-IV at 46-47.  

A June 2010 VA treatment note reported that the Veteran was no longer drinking beer or using marijuana.  The Veteran indicated that his psychiatric medications did not work, and he reported hypervigilance and poor sleep.  He denied auditory hallucinations and imminent suicidal intent, but reported that he had been thinking about suicide for the past 30 years.  The Veteran's mood and affect were abnormal, as he appeared agitated and tearful at times.  However, he was logical, goal directed, and oriented as to person, time, and place.  He denied any delusions or hallucinations.  

The Veteran was afforded his most recent VA PTSD examination in July 2010.  The Veteran reported that he was still employed as a welder and metal fabricator for 32 hours per week, but was thinking of reducing his time to 24 hours per week.  He reported recently threatening a supervisor with a sledgehammer because the supervisor called him names, and that he would have followed through with the assault if another coworker had not stopped him.  He recently constructed a guard tower on his property.  He continued to drink approximately six "standard drinks" and smoke about 10 marijuana joints per day.  The Veteran was unshaven and arrived in disheveled, heavily soiled work jeans.  Eye contact was shifted and frequently averted about 80 percent of the time.  There was no evidence of psychosis.  Speech was within normal limits for flow and rate, although his prosody was noticeably flat.  His mental content was relevant, coherent, and goal directed.  His mood was anxious and his affect was constricted.  He was oriented as to person, time, and place.  Immediate recall was performed without difficulty.  His concentration was questionable, although it was not clear if this was as a result of interference from hyperarousal.  The examiner opined that he clearly had some considerable potential for impulsive behavior, but he seemed to regulate it with remarkable success.  Impulse control was therefore fair, while insight was fair but spotty.  There was no clear indication that he could not perform the activities of daily living, although the Veteran seemed very disinclined to do so.  The Veteran also experienced bereavement issues due to several deaths in 2006, to include his sister, adoptive father, and daughter.  

The examiner opined that it was at least as likely as not that the 2006 deaths were traumatic for the Veteran and were incorporated into his PTSD symptomatology.  These events had not, however, crowded out the Vietnam memories that initially caused his PTSD.  The complicated bereavement was expressed by allusions, a spectrum of depressive symptoms, and an obsessive wishing for retrieval of the lost relational object as well as some guilt.  However, as these behaviors are also seen in PTSD, the examiner believed it would be speculative to try to pick apart his symptoms and assign them to different diagnoses.  The examiner assigned a GAF score of 52, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.  The GAF score for bereavement was 55, while the GAF for PTSD was 54.  Were he to stop drinking beer and smoking marijuana, the examiner speculated that the GAF score may deteriorate by as much as 5 to 7 points.  The examiner emphasized, however, that the Veteran was successfully maintaining fairly extensive employment and was still engaged in a caring relationship with his spouse and grandson.

The current appeal for an increased rating for the Veteran's service-connected PTSD arises from a rating decision dated in November 2009, which denied a rating in excess of 30 percent.  A 30 percent evaluation contemplates occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, and recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Schedule provides that assignment of a 50 percent evaluation is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings). 

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF score was 40 in November 2009, which reflects impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  See DSM-IV at 46-47.  Thereafter, GAF scores from April 2009 through April 2010, reflected serious symptoms or any serious impairment in social, occupational, or school functioning.  Id.  The July 2010 examiner assigned a GAF score of 52, which reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Id.  However, the examiner opined that if the Veteran were to stop abusing drugs, the GAF score would "deteriorate as much as 5 to 7 points, which would reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  Id.  

All the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Manifestations of the Veteran's posttraumatic stress disorder includes sleep impairment, nightmares, irritability, chronic depression, chronic anxiety, hopelessness, hypervigilance, passive suicidal ideation, neglect of personal appearance and hygiene, short-term memory impairment, explosive temper, paranoia, intrusive thoughts, and obsessional rituals that result in difficulty in adapting to stressful situations, to include work, and the inability to establish effective relationships outside of his wife and grandson.  As the medical evidence of record demonstrates that the Veteran's symptoms resulted in extensive isolation both in his employment and his social interaction, the Board finds that the manifestations of the Veteran's PTSD more closely approximates the criteria contemplated for a 70 percent evaluation under the provisions of Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2011).   

While the Veteran was employed on a part-time, and later a full-time, basis, he was in a welding and metal fabrication position which did not involve interactions with many people.  In addition, even working in isolation the Veteran experienced difficulty with his work relationships has reported several verbal and physical confrontations with his coworkers and supervisors.  The Veteran lives with his spouse of over 30 years and his grandson, although he has no social interaction outside his home and has declared that his spouse is the only person he trusts.  Accordingly, despite his long-term history of employment, the medical evidence of record shows that the Veteran experienced difficulty in adapting to stressful circumstances and the inability to establish effective relationships outside of his wife and grandson.  In addition, the Veteran stated that he had thoughts of suicide for the last 30 years, he had chronic depression that prevented him from moving forward, obsessional rituals of canvassing around his property, and his paranoia resulted in electric fences around the perimeter of his property and guard dogs.  He built a bunker on his property, was uncomfortable when he was not in his bunker, and worried excessively about his living space being "intruded upon." 

However, a rating in excess of 70 percent is not for assignment as the evidence of record consistently shows the Veteran as fully oriented, with clear and coherent speech of regular rate, rhythm, and volume, that was relevant and goal directed.  Delusions, hallucinations, and long term memory loss were not shown.  Moreover, he was oriented to person, place, and time, with good concentration, and his thought processes were logical, organized, and sequential.  38 C.F.R. § 4.130, Diagnostic Code 9411 (providing that a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable). 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for PTSD inadequate.  The Veteran's PTSD was evaluated under to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's service-connected PTSD was manifested by sleep impairment, nightmares, irritability, chronic depression, chronic anxiety, hopelessness, hypervigilance, passive suicidal ideation, neglect of personal appearance and hygiene, short-term memory impairment, explosive temper, paranoia, intrusive thoughts, and obsessional rituals that result in difficulty in adapting to stressful situations, to include work, and the inability to establish effective relationships outside of his wife and grandson.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein for his service-connected PTSD.  A rating in excess of the assigned rating is provided for certain manifestations of PTSD, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 70 percent rating for the Veteran's service-connected PTSD more than reasonably describe the disability level and symptomatology of his PTSD and, therefore, the schedular evaluation assigned herein is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 70 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 70 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In assigning a 70 percent evaluation for the Veteran's service-connected PTSD, the Board applied the doctrine of reasonable doubt.  Gilbert, 1 Vet. App. at 56.  However, as the preponderance of the evidence is against a rating in excess thereof, the doctrine is not for application.  Id. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

An increased evaluation of 70 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


